Filed 7/12/13 In re C.R. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT

In re C.R., a Person Coming Under the                                B246282
Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. KJ37025)

THE PEOPLE,

         Plaintiff and Respondent,

         v.

C.R.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Charles W.
McCoy, Judge. Affirmed.


         James M. Crawford, under appointment by the Court of Appeal, for Defendant
and Appellant.


         No appearance for Plaintiff and Respondent.


                                                   *********
       Minor C.R. appeals from an order granting the probation department’s petition
pursuant to Welfare and Institutions Code section 7781 to place C.R. in a suitable
placement. We appointed appellate counsel to represent her. Appointed counsel filed a
brief in which no issues were raised. (People v. Wende (1979) 25 Cal. 3d 436 (Wende).)
The brief included a declaration from counsel that he reviewed the record and advised
C.R. of her right, under Wende, to submit a supplemental brief. C.R. did not file a
supplemental brief with this court.
       The procedural history and facts are as follows: On January 30, 2012, a petition
was filed under section 602, alleging C.R. had engaged in prostitution (Pen. Code, § 647,
subd. (b)). On March 5, 2012, C.R. admitted the petition and was placed at home on
probation for six months.
       A subsequent section 602 petition was filed on April 5, 2012, alleging prostitution
(Pen. Code, § 647, subd. (b)) and loitering to commit prostitution (Pen. Code, § 653.22,
subd. (a)). C.R. denied the allegations, and the matter was tried to the court. The trial
court sustained the petition and ordered C.R. to be suitably placed.
       On August 7, 2012, a subsequent petition was filed under section 777, alleging
C.R. had violated the terms of her probation by leaving her placement without permission
(C.R. had gone AWOL). On August 8, 2012, C.R. admitted the petition, and was placed
in a three-month Camp-Community Placement Program.
       The probation officer’s reports documented C.R.’s progress during her camp
placement. She generally did well at camp. Initially, C.R. told her probation officer she
would like to return home to her mother following camp. However, a subsequent report
from C.R.’s therapist revealed C.R. had concerns about returning home. Specifically, she
worried she “may return to behaviors she was incarcerated for based on negative
environmental influences [at home].” The probation department’s 60-day camp progress
report indicated the probation officer’s contacts with mother had been confrontational.


1      All undesignated statutory references are to the Welfare and Institutions Code.
                                             2
“Mother is very argumentative and says she will refuse services” for C.R. Nevertheless,
the report recommended C.R. return home to mother upon completion of her camp
program.
       On November 27, 2012, the probation department filed a petition under
section 778 to modify an earlier placement order, alleging C.R. was scheduled to be
released to mother, but mother refused mental health services for C.R., would not enforce
the conditions of C.R.’s probation, did not provide the probation department with access
to her home to conduct an evaluation, and intended to home school C.R. Because mother
denied C.R. needed any services, the petition alleged it would not be in C.R.’s best
interests to be returned to mother. Accordingly, the probation department recommended
C.R. be suitably placed.
       At the hearing on the petition, Supervising Probation Officer Keith Larsen testified
he was assigned to investigate whether C.R. should be released to mother following her
camp program. When he went to mother’s home, mother was uncooperative and stated
she did not “want any [after care or wrap-around] services in the home.” Also, C.R. had
expressed some concerns about returning home, believing she may return to prostitution.
According to Larsen, a suitable placement would be in C.R.’s best interests because she
could “continue to receive mental health services” and could receive services aimed at
children who had been the victims of sexual exploitation. The probation department’s
previous recommendation that C.R. be returned to mother was a made by mistake; the
“camp probation officer initially wanted to recommend suitable placement.”
       Deputy Probation Officer Victor Sandoval testified he attempted to conduct a
home visit at mother’s house, and no one answered the door. Mother later called
Sandoval and told him she was home when he visited, but would not be disturbed during
school hours (she home schools her son). At a meeting between mother, Larsen,
Ms. Anderson (another probation officer), and Sandoval, mother said she did not want
wrap-around services for C.R. because she did not “want an extra pair of eyes in [her]



                                             3
house.” Also, mother did not participate in a Multidisciplinary Team (MDT) assessment
to devise a case plan for C.R. Mother intended to home school C.R.
       Mother testified she only learned of the MDT assessment minutes before it started
and attempted to participate by phone, but the line was busy. Mother admitted she was
skeptical about wrap-around services because they were not properly explained to her.
She now believes the services would benefit C.R. She would like to home school C.R.,
as she already home schools her son. She would like C.R. to come home, and is willing
to cooperate with the probation department.
       The juvenile court sustained the petition and ordered C.R. to be suitably placed.
The court declared a maximum term of confinement of eight months, with credit given
for 185 days.
       We have examined the entire record, consisting of one volume of clerk’s transcript
and one volume of reporter’s transcript, and are satisfied that appointed counsel fully
complied with his responsibilities and that no arguable appellate issues exist. (People v.
Kelly (2006) 40 Cal. 4th 106; Wende, supra, 25 Cal. 3d 436.) We therefore affirm the
order below.
                                      DISPOSITION
       The order is affirmed.




                                                  GRIMES, J.
We concur:


                RUBIN, Acting P. J.


                FLIER, J.




                                              4